

116 S1471 IS: Armed Forces Digital Advantage Act
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1471IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Heinrich (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require digital engineering as a core competency of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Armed Forces Digital Advantage Act.2.Digital engineering as a core competency of the Armed Forces(a)FindingsCongress makes the following findings:(1)The National Defense Strategy states that the Department of Defense will need to emphasize new skills and complement our current workforce with information experts, data scientists, computer programmers, and basic science researchers and engineers—to use information, not simply manage it. The Department will also continue to explore streamlined, non-traditional pathways to bring critical skills into service, expanding access to outside expertise.(2)The Department workforce is challenged in its ability to develop, use, update, and store digital information.(3)Transformational technologies, including Artificial Intelligence, 5G telecommunications services, and cloud computing, are presenting new opportunities and challenges for the Department.(4)Department modernization programs depend almost entirely on the integration of state-of-the-art software, data, and information technology, and will require a workforce that understands digital engineering.(5)The establishment of the Joint Artificial Intelligence Center (JAIC) in 2018 was an important step to accelerate the delivery of, and scale the Department-wide impact of, artificial intelligence–enabled capabilities, and a workforce experienced in computer sciences and digital engineering will be critical to the success of the Center and the Department.(6)The Defense Innovation Board stated that, in order to fulfill its mission in the future, the Department will need a human capital strategy that will ensure that DoD can grow and maintain adequate computer science capability and capacity for the wide range of software-centric requirements that are unmet today and will only continue to grow.(b)Policy(1)In generalIt shall be a policy of the Armed Forces to promote and maintain digital engineering as a core competency of the Armed Forces, which policy shall be achieved by—(A)the recruitment, development, and incentivization of retention in and to the Armed Forces of individuals with aptitude, experience, proficient expertise, or a combination thereof in digital engineering;(B)the development and maintenance of multiple career tracks on digital engineering, and related digital competencies (including data science, machine learning, software engineering, software product management, and artificial intelligence product management) for members of the Armed Forces, including the development and maintenance of training, education, talent management, incentives, and promotion policies in support of members at all levels of such career tracks; and(C)the development and application of appropriate readiness standards and metrics to measure and report on the overall capability, capacity, utilization, and readiness of digital engineering forces to develop and deliver operational capabilities and employ modern business practices.(2)Digital engineeringFor purposes of this section, digital engineering is the discipline and set of skills involved in the creation, processing, transmission, integration, and storage of digital data.(c)Responsibility(1)In generalThe Under Secretary of Defense for Personnel and Readiness shall be responsible for the development and discharge of the policy set forth in subsection (a), and shall carry out such responsibility through an officer or employee of the Department of Defense assigned by the Under Secretary for that purpose.(2)DesignationThe individual assigned pursuant to paragraph (1) shall be known as the Chief Digital Engineering Recruitment and Management Officer of the Department of Defense (in this section referred to as the Officer).(3)Duration of positionThe requirement for the Officer under paragraph (1) shall expire on September 30, 2029.(d)DutiesIn developing and providing for the discharge of the policy set forth in subsection (a), the Officer shall, in close consultation with the Assistant Secretaries of the military department for Manpower and Reserve Affairs, do the following:(1)Develop for, and enhance within, the recruitment programs of the Armed Force various core initiatives, programs, activities, and mechanisms, tailored to the unique needs of each Armed Force, to identify and recruit to the Armed Forces individuals with demonstrated aptitude, interest, proficient expertise, or a combination thereof in digital engineering particularly, and in science, technology, engineering, and mathematics (STEM) generally, including initiatives, programs, activities, and mechanisms to target populations of individuals not typically aware of opportunities in the Armed Forces for a digital engineering career.(2)Establish one or more flexible career tracks and identifiers for digital engineering and related digital competencies tailored to the unique needs for each Armed Force, including appropriate military occupational specialties (MOS) and meaningful opportunities for career development, talent management, and promotion within such career tracks.(3)Develop and maintain education, training, doctrine, rotational opportunities, and professional development activities to support members of the Armed Forces at each level of each career track established pursuant to paragraph (2).(4)Coordinate and synchronize digital force management activities throughout the Department of Defense, advise the Secretary of Defense on all matters pertaining to the health and readiness of digital forces, convene a Department-wide executive steering group, and submit to Congress an annual report on the readiness of digital forces and progress toward achieving the policy set forth in subsection (a).(5)Create a Department-wide mechanism to track digital expertise in the workforce, develop and maintain organizational policies, strategies, and plans sufficient to build, maintain, and refresh internal capacity at scale, and report to the Secretary quarterly on the health and readiness of digital forces.(6)Assist the military departments in designing, developing, and executing programs and incentives to retain, track, and oversee digital expertise among members of the Armed Forces on active duty.(7)At the request of the Chief of Staff of an Armed Force, or the head of another component or element of the Department, undertake an executive search for key leadership positions in digital engineering in such Armed Force, component, or element, and develop and deploy agile hiring processes to fill such positions.(8)Identify necessary changes in authorities, policies, resources, or a combination thereof to further the policy set forth in subsection (a), and submit to Congress a report on such changes.(e)ImplementationCommencing not later than January 1, 2022, each Assistant Secretary of a military department for Manpower and Reserve Affairs shall implement and maintain the policy set forth in subsection (a) for the Armed Forces under the jurisdiction of such Assistant Secretary through implementation and maintenance of the matters developed and established by the Officer pursuant to subsection (d).